Citation Nr: 1604530	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, to include service in the Republic of Vietnam.  He also had additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in October 2015.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's bilateral hearing loss had its onset in service.  

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss and tinnitus are due to his in-service exposure to artillery and other weapons fire without the benefit of hearing protection for six to eight hour days and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  Service treatment records show that when hearing was measured in March 1969, by whispered voice, hearing was measured to be 15/15.  There are no complaints of tinnitus in his service treatment records.  The second element required for direct service connection has also been satisfied as VA has acknowledged that the Veteran was exposed to in-service acoustic trauma as an artilleryman.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and hearing loss and service.  The Veteran competently and credibly testified at his Board hearing that he experienced hearing loss due to the conceded in-service acoustic trauma.  He further testified that his tinnitus began in service.  The Veteran also recalls having hearing problems after his discharge and reported limited post-service occupational loud noise exposure.  Accordingly, a nexus to service is established.  

The May 2011 VA examiner stated that she could not provide a medical opinion without resort to mere speculation as no separation audiogram was performed.  She explained that whisper tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  Therefore, she concluded that a nexus opinion cannot be rendered.   The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was not fully considered at the time of the May 2011 VA examination.  The examiner failed to address the Veteran's lay statements regarding onset of hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds that the May 2011 VA examination report is inadequate.  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claims.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, and the claims are granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


